PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/495,739
Filing Date: 19 Sep 2019
Appellant(s): IOWA STATE UNIVERSITY RESEARCH FOUNDATION, INC. et al.



__________________
Remus F. Fetea
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 5/10/2022.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/13/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claims 33, 36, 38 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffiths et al. (Nanoscale, 2014, 6, 13613-13622) in view of Zainudin et al. (Anal. Methods, 2014, 6, 7935-7941), Loo et al. (Nanoscale, 2012, 4, 143) and as evidenced by Zhang et al. (ACS Appl. Mater. Interfaces, 2014, 6, 12808-12814).
Claim 33, Griffiths et al. teach a three electrode system (see abstract and Fig 4B) comprising:
	an on-chip electrode platform disposed on a substrate (see Fig 4B), comprising:
		a laser scribed graphene (LSG) counter electrode;
		a LSG working electrode; and 
		a LSG reference electrode, all the three electrodes have 3-D geometry (see Fig 1, Panel B shows 3-D structure of LSG area);
	The LSG electrodes characteristic inherently has pristine laser scribed graphene and include self-standing macro/mesoporous 3D morphology as evidenced by applicant’s specification (See PGPUB [0056][0071]).
	Griffiths et al. teach LSG electrode could be used for biosensing (page13620, col. 1) but do not teach the LSG working electrode includes 1-pyrenbutyric acid anchored to graphene of the LSG electrode and further includes an amino-functionalized biorecognition element i.e. anti-thrombin aptamer attached to the anchored 1-pyrenbutyric acid to binds to 1pmol-L-1 or more of thrombin in the biological target. 
	However, Zainudin et al. teach graphene oxide (GO) based electrode functionalized with pyrenebutyric acid (PyBA) to attach an amino functionalized aptamer i.e. pDNA (page 7935, col. 2, paragraph 1, Scheme 1 and page 7936, Functionalization and hybridization) and Loo et al. teach electrochemical aptasensor for thrombin based on graphene oxide wherein the thrombin aptamer is immobilized on graphene oxide to detect thrombin 10-50 nM (reads on more than pmol-L-1 ) (see abstract). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of Zainudin et al. and Loo et al.  teachings to functionalized the LSG electrode of Griffiths et al. with pyrenebutyric acid (PyBA) modified with amino functionalized pDNA in order to function the device as biosensor for detecting thrombin. 

Claim 36, Griffiths et al. teach the substrate is a polyethylene terephthalate (reads on polymer) (see Experimental, section Materials). 

Claim 38, Griffiths et al. teach the LSG electrode has self-standing macro/mesoporous 3D morphology and the 3D morphology is comprised of macroporous surface with mesoporous on top as evidenced by Zhang et al.  (see Zhang page 12810, col. 2).

Claim 39, Griffiths et al. teach self-standing macro/mesoporous 3D morphology has surface area of 7.1 mm2 (page 13620, col. 2, Laser-scribed graphene electrodes) but do not teach the surface area of 7 to 10 mm2. However, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (see MPEP 2144.05 II A). See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffiths et al., Loo et al.  and Zainudin et al. as applied to claim 33 above, and further in view of Claussen et al. (Adv. Funct. Mater. 2012, 22, 3399-3405).
Claim 35, modified Griffiths et al. do not teach the working electrode includes Pt nanoparticles disposed on the surface.
However, Claussen et al. teach a biosensor based on graphene petal nanosheets having three dimensional structure (see title and page 3403, col. 1) comprised of platinum nanoparticles deposited on graphene petal edges to enhance electrochemical performance of the graphene (page 3400, col. 1). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of Claussen et al. teaching to deposit platinum nanoparticles onto the graphene working electrode of Griffiths et al. because the platinum nanoparticles would greatly improve electrochemical performance of the graphene working electrode which in turn would enhance sensitivity of the overall device. 

Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffiths et al., Loo et al. and Zainudin et al. as applied to claim 33 above, and further in view of Das et al. (Nanoscale, 2016, 8, 15870).
	Claim 37, modified Griffiths et al. teach the substrate is a polyethylene terephthalate (see Experimental, section Materials) but do not teach it is comprised of polyimide. 
	However, Das et al. teach laser printing 3D graphene nanostructures on a polyimide substrate to form biosensors (see abstract and page 15872, col. 1, paragraphs 1 and 2). 
	Therefore it would have been obvious from the teaching of Das et al. that biosensors comprised of 3D graphene electrode could be formed on polyimide substrate and simple substitution of one known material for the other i.e. substituting Griffiths polyethylene terephthalate substrate for the polyimide would have been obvious and would have yield predictable results. 

Claims 40, 43 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffiths et al. (Nanoscale, 2014, 6, 13613-13622) in view of Lin et al. (Nature Communication, 2014, 1-8), Zainudin et al. (Anal. Methods, 2014, 6, 7935-7941) and Loo et al. (Nanoscale, 2012, 4, 143) as evidenced by Zhang et al. (ACS Appl. Mater. Interfaces, 2014, 6, 12808-12814).
Claim 40, Griffiths et al. teach method of making a three electrode system on a substrate (reads on chip electrode platform) (see abstract and Figs 1 and 4B) comprising directing a laser to form a laser scribed graphene (LSG) counter electrode, a LSG working electrode and a LSG reference electrode, all the three electrodes have 3-D geometry (see Fig 1, Panel B shows 3-D structure of LSG area).
	The LSG electrodes characteristic inherently has pristine laser scribed graphene and include self-standing macro/mesoporous 3D morphology as evidenced by applicant’s specification (See PGPUB [0056][0071]).
Griffiths et al. teach directing laser beam onto GO film on PET substrate (see Experimental, section Materials) but not onto a polyimide substrate.  
	However, Lin et al. teach one-step scalable approach of making porous graphene film on polyimide polymer using laser to form electrodes (abstract).
	Therefore, it would have motivated one of ordinary skill in the art to apply the approach of Lin et al. to form the electrodes directly on polyimide substrate because it was alternative way of making LSG electrodes in one step and thus would have same time and money and also would have yield same results reasonable expectations. 
	Griffiths et al. teach LSG electrode could be used for biosensing (page13620, col. 1) but do not teach the LSG working electrode includes 1-pyrenbutyric acid anchored to graphene of the LSG electrode and further includes an amino-functionalized biorecognition element i.e. anti-thrombin aptamer attached to the anchored 1-pyrenbutyric acid to binds to 1pmol-L-1 or more of thrombin in the biological target. 
	However, Zainudin et al. teach graphene oxide (GO) based electrode functionalized with pyrenebutyric acid (PyBA) to attach an amino functionalized aptamer i.e. pDNA (page 7935, col. 2, paragraph 1, Scheme 1 and page 7936, Functionalization and hybridization) and Loo et al. teach electrochemical aptasensor for thrombin based on graphene oxide wherein the thrombin aptamer is immobilized on graphene oxide to detect thrombin 10-50 nM (reads on more than pmol-L-1 ) (see abstract). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of Zainudin et al. and Loo et al.  teachings to functionalized the LSG electrode of Griffiths et al. with pyrenebutyric acid (PyBA) modified with amino functionalized pDNA in order to function the device as biosensor for detecting thrombin. 

Claim 42, Griffiths et al. in view of Lin et al. teach the temperature of about 2500 oC or more (see Discussion of Lin et al. on page 3).

Claim 43, Griffiths et al. in view of Lin et al. the thickness of LSG electrode is about 20-25 microns (Lin et al., Fig 3b) but do not teach thickness of 10 microns to 50 microns. However, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (see MPEP 2144.05 II A). See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Claim 44, Griffiths et al. teach the LSG electrode has self-standing macro/mesoporous 3D morphology and the 3D morphology is comprised of macroporous surface with mesoporous on top as evidenced by Zhang et al.  (see Zhang page 12810, col. 2).

Claims 45 and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffiths et al., Loo et al., Zainudin et al. and Lin et al. as applied to claim 40 above, and further in view of Claussen et al. (Adv. Funct. Mater. 2012, 22, 3399-3405).
Claims 45 and 46, modified Griffiths et al. do not teach the working electrode includes Pt nanoparticles disposed on the surface using electrodeposition.
However, Claussen et al. teach a biosensor based on graphene petal nanosheets having three dimensional structure (see title and page 3403, col. 1) comprised of platinum nanoparticles electrodeposited on graphene petal edges to enhance electrochemical performance of the graphene (page 3400, col. 1 and page 3404, col. 1, paragraph 2). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of Claussen et al. teaching to deposit platinum nanoparticles onto the graphene working electrode of Griffiths et al. because the platinum nanoparticles would greatly improve electrochemical performance of the graphene working electrode which in turn would enhance sensitivity of the overall device. 

Claim 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffiths et al., Loo et al., Zainudin et al. and Das et al. as applied to claim 40 above, and further in view of Arumugan et al. (US 2013/0213823). 
	Claim 47, modified Griffiths et al. teach Kapton coating is applied as passivation layer on the LSG working electrode (see Griffiths, page 13620, section Laser-scribed graphene electrodes) but do not teach the passivation layer is PDMS as claimed. 
	However, Arumugan et al. teach an electroanalytical sensor based on microelectrode arrays passivated with PDMS or other suitable polymers [0019].
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of Arumugan et al. teaching to use PDMS as the choice of material for passivation layer in the Griffiths et al. device because simple substitution of one known material for the other would have been obvious and would have yield predictable results.

Claims 48, 50 and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zainudin et al. (Anal. Methods, 2014, 6, 7935-7941) in view of Griffiths et al. (Nanoscale, 2014, 6, 13613-13622) and Huo et al. (US 7,439,055) and as evidenced by Zhang et al. (ACS Appl. Mater. Interfaces, 2014, 6, 12808-12814).
Claim 48, Zainudin et al. teach method of determining presence of DNA (reads on particular biological target) in a hybrid solution (reads on liquid) (page 7938, section DNA sensing), the method comprising: 
	a three electrode system immersed in the hybrid solution, the three electrode is comprised of graphene working electrode, platinum counter electrode and Ag/AgCl reference electrode, wherein the graphene working electrode is functionalized with PTCA or pyrenebutyric acid (PyBA) which is further attached to amino functionalized pDNA to bind to target analyte (page 7935, col. 2, paragraph 1, scheme 1 and page 7936, Functionalization and hybridization and page 7937, Electrochemical measurements);
removing the electrode system from the hybrid solution (page 7936, Funtionalization and hybridization); and
detecting the presence of DNA (page 7935, col. 2, paragraph 1). 
Zainudin et al. do not teach three electrodes arranged on chip electrode platform on a substrate and also do not teach the three electrodes are three-dimensional laser scribed graphene electrodes having self-standing macro-mesoporous three dimensional morphology and anti-thrombin aptamer attached to the anchored 1-pyrenbutyric acid to binds to 1pmol-L-1 or more of thrombin in the biological target. 
However, Griffiths et al. teach a three electrode system on a substrate (reads on chip electrode platform) (see abstract and Figs 1 and 4B) comprising a laser scribed graphene (LSG) counter electrode, a LSG working electrode and a LSG reference electrode, all the three electrodes have 3-D geometry (see Fig 1, Panel B shows 3-D structure of LSG area).  The LSG electrodes characteristic inherently has pristine laser scribed graphene and include self-standing macro/mesoporous 3D morphology as evidenced by applicant’s specification (See PGPUB [0056][0071]). Furthermore, Loo et al. teach an electrochemical aptamer sensor for thrombin based on graphene oxide wherein the thrombin aptamer is immobilized on graphene oxide to detect thrombin in 10-50 nM range (reads on more than pmol-L-1 ) (see abstract). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of Griffiths et al. teachings to substitute planar three electrode system of  Zainudin et al. with 3D LSG graphene electrode system because it provide higher surface area compared to 2D graphene electrode, thus making the electrode beneficial for immobilization of biomolecules and in view of Loo et al.  teachings to functionalized the LSG electrode of Zainudin et al. with anti-thrombin apatmer to make the sensor versatile to able to detect thrombin. 
	Zainudin et al. do not teach performing differential pulse voltammetry to determine thrombin in the liquid. 
	However, Huo et al. teach method of detecting biomolecules in solution comprised of contacting a conducting electrode functionalized with probe molecules with the target biomolecules and measuring electrical response of the electrode based on differential pulse voltammetry (see abstract and Fig 6 and col. 6, ll. 64-67 over to col. 7, ll. 1-9).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of Huo et al. teaching to try utilizing DPV technique in Zainudin et al. method for the detection of thrombin because it was known technique in art for the detection of biomolecules and thus its use would have yield same results with reasonable expectation. 

Claim 50, modified Zainudin et al. teach rinsing the electrode chip with ultrapure water after removing it from hybridization solution and before detecting the DNA with the differential pulse voltammetry (page 7936, Functionalization and hybridization).

Claim 52, Griffiths et al. teach the LSG electrode has self-standing macro/mesoporous 3D morphology and the 3D morphology is comprised of macroporous surface with mesoporous on top as evidenced by Zhang et al.  (see Zhang page 12810, col. 2).

Claim 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffiths et al., Loo et al.  and Zainudin et al. and Huo et al. as applied to claim 48 above, and further in view of Das et al. (Nanoscale, 2016, 8, 15870).
	Claim 51, modified Zainudin et al. teach the substrate is a polyethylene terephthalate (see Griffiths, Experimental, section Materials) but do not teach it is comprised of polyimide. 
	However, Das et al. teach laser printing 3D graphene nanostructures on a polyimide substrate to form biosensors (see abstract and page 15872, col. 1, paragraphs 1 and 2). 
	Therefore it would have been obvious from the teaching of Das et al. that biosensors comprised of 3D graphene electrode could be formed on polyimide substrate and simple substitution of one known material for the other i.e. substituting Griffiths polyethylene terephthalate substrate for the polyimide would have been obvious and would have yield predictable results. 

(2) Response to Argument

1.  	Appellant argues on page 7 of appeal brief that Zhang reference is listed in error since there is no rejection based on the reference. 
	In response to Appellant argument, Zhang reference was provided as evidence reference in respect to 3D morphology inherently comprised of microporous surface with mesoporous on top (see rejection of claims 38 and 44 above on pages 5 and 9 respectively), therefore Zhang reference was not listed in error. 

2.	Appellant argues on page 8 of appeal brief that combination of references do not teach Laser-Scriber Graphene (LSG) can be used interchangeably with reduced-Graphene oxide (rGO). 
	In response to Appellant argument, both Griffiths and Zainudin form same electrode/conductive material i.e. reduced graphene oxide (rGO). Griffiths uses laser to thermally reduce insulating graphene oxide film to form planar rGO (see page 13615; Physicochemical characteristic of laser-scribed graphene electrodes) and Zainudin teaches reducing graphene oxide with hydrazine monohydrate to form rGO (see page 7936; Graphene synthesis) and thus examiner maintains Griffiths rGO electrode material is same as Zainudin and therefore, it would be obvious the LSG electrode of Griffiths could be functionalized with 1-pyrenebutryric acid to yield LSG working electrode.
	Appellant further argues rGO and LSG are based on carbon but they are structurally different, thus making them very different from each other. 
	In response to Appellant argument, Griffiths teaches the reduce graphene oxide (rGO) produced chemically, thermally or electrochemically have structure and properties similar to pristine graphene and contains numerous defect sites/edge plane sites which are responsible for electron transfer (see page 13614, col. 1, paragraph 1), thus it is examiner position rGO and LSG produced by different methods are not structurally different from each other but instead have similar structures with similar properties. Moreover, Zainudin teaches the rGO is a planar film (see Scheme 1) with high surface area for electron transfer reaction and has high defect sites (see page 7937; Characterization of reduced graphene oxide and Electrochemical characterization of the PyBA-rGO electrode) similar to Griffiths LSG being a film having high surface area with defect sites (see page 13614, col. 2, paragraph 1).

3.	Appellant argues on pages 10-11 of appeal brief that why would one of skilled in the art would functionalize LSG electrode of Griffiths with PyBA of Zainudin which is used to immobilize DNA and not claimed thrombin. 
	In response to Appellants argument, Zainudin teaches to preserve high electron mobility in graphene, surface functionalization is needed and is achieved with non-covalent π-π interaction between pyrene derivatives and graphene (page 7935, col. 2, paragraph 1). Zainudin also teaches the pyrene-based functionalization have been used to immobilize various molecules such as glucose oxidase and DNA (page 7935, col. 2, paragraph 1). Zainudin further teaches the strong π-π interaction between rGO and PyBA results in robust biosensor, the strong interaction within the modified electrode allows the sensor to be used after multiple washing cycles (see page 7939; DNA biosensor robustness). 
Additionally, both DNA and anti-thrombin are nucleotide based aptamers i.e. comprised of nucleotide sequence (see Zainudin; page 7936, Preparation of DNA materials and Loo; page 144, Materials), thus one of ordinary skill in the art from Zainudin teachings would be motivated to modify/functionalize the LSG electrode of Griffiths with PyBA in order to attach the nucleotide based aptamer of anti-thrombin and in turn achieve high electron mobility and a robust biosensor and doing so one would arrive at claimed thrombin based device.

4.	Appellant argues on pages 11-12 of appeal brief that there was no motivation to attach an anti-thrombin aptamer to PyBA and instead directly attach the anti-thrombin aptamer to the LSG electrode based on Loo’s teachings. Loo do not suggest using PyBA for depositing the thrombin aptamer on the modified electrode.
	In response to Appellants argument, Zainudin does provide motivation for functionalizing reduce graphene oxide with PyBA, the strong π-π interaction between PyBA and rGO results in robust biosensor, the strong interaction also allows the biosensor to be used after multiple washing cycles (see page 7939; DNA biosensor robustness). Additionally, PyBA is known to be used to immobilize various molecules such as glucose oxidase and DNA (see Zainudin; page 7935, col. 2, paragraph 1 ) and anti-thrombin is a nucleotide based aptamer similar to DNA (see Zainudin; page 7936, Preparation of DNA materials and Loo; page 144, Materials), thus it would be obvious to one of ordinary skill in the art in view of combined teachings of Griffiths and Zainudin et al. to immobilize anti-thrombin of Loo et al. onto PyBA instead of directly attaching to reduced graphene oxide (rGO) because PyBA functionalization provides strong π-π interaction with rGO resultsing in a robust biosensor.

5.   Appellant argues on page 13 of appeal brief there is no reason provided by the Office to modify the combination of Griffiths and Zainudin based on the teachings of Loo. 
	In response to Appellants argument, in making the rejection, Griffiths was used as primary reference to teach an LSG (laser scribed graphene) electrode capable of detecting biological molecules (page 13619, col. 1 paragraph 1) and its use in an electrochemical sensor (page 13620, col. 1). Thus, optimizing the LSG electrode with PyBA in view of Zainudin and using anti-thrombin aptamer in view of Loo’s would have been obvious to one of ordinary skill in the art to yield an optimized/improved biosensor and applying known techniques to improve similar devices would have been predictable to one of ordinary skill in the art (see MPEP 2143 (C)).
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/GURPREET KAUR/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        
Conferees:
/LUAN V VAN/Supervisory Patent Examiner, Art Unit 1795                                                                                                                                                                                                        
/KAJ K OLSEN/Supervisory Patent Examiner, Art Unit 1700           
                                                                                                                                                                                             
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.